DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/18/22.
	Applicant’s amendment to claims 1 and 14 is acknowledged.
	Applicant’s addition of new claims 21 and 22 is acknowledged.
	Claims 2 and 15 are cancelled.
	Claims 1, 3-14 and 16-22 are pending and claims 18-20 are withdrawn.
Claims 1, 3-14, 16, 17, 21 and 22 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3-4 depend from cancelled claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 5-8, 10-14, 16, 17, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitarai et al., US Publication No. 2015/0021081 A1.

Mitarai teaches:


    PNG
    media_image1.png
    297
    741
    media_image1.png
    Greyscale


1.  A semiconductor package comprising (see fig. 5, 11 and 12): 
	a substrate (302-304 in fig. 12); 
	an interposer (111), comprising a first side (e.g. bottom) and a second side (e.g. top), opposite the first side, wherein the first side is coupled to the substrate; 
	a shield frame (112), comprising a third side (e.g. bottom) and a fourth side (e.g. top), opposite the third side, wherein at least a position of the third side is positioned on the second side of the interposer (111), and comprising at least one frame recess (e.g. recess labeled in fig. 5 above) in the third side of the shield frame and at least one opening (e.g. opening labeled in fig. 5 above), distinct from the at least one frame recess, wherein the at least one opening extends from a portion of the third side through a portion of the fourth side of the shield frame; 
	a conductive shield layer (e.g. It would have been obvious to one of ordinary skill in the art to form a conductive shield layer in fig. 5 because Mitarai teaches an embodiment with a conductive shield layer 172a+173a+173b in fig. 11.  The shield frame makes it “possible to achieve a stable operation of the IC”,  para. [0157] – [0163].) on the fourth side of the shield frame (112); and 
	a plurality of components (e.g. interconnects directly below 173/112) coupled to the interposer, 
	at least one recess component (e.g. electronic component in recess labeled in fig. 5 above corresponding to IC bare chip 132, para. [0118].) positioned on the interposer in the frame recess; 
	at least a first semiconductor device (e.g. electronic component in opening labeled in fig. 5 above corresponding to passive component 133, para. [0118]) positioned in the opening; and 
	at least one embedded component (173) embedded in the shield frame (112).  See Mitarai at para. [0001] – [0227], figs. 1-13.

	Mitarai further teaches:
5.  The semiconductor package of claim 1, (see fig. 5) further comprising: 2a frame support (172/171) positioned adjacent to the interposer (111) over the substrate, wherein the shield frame (172a+173a+173b in fig. 11) is positioned over the interposer and the frame support, para. [0115] – [0120], para. [0157] – [0163].

6.  The semiconductor package of claim 5, (see fig. 5) further comprising: an electrical connection (e.g. 172 is conductive) between the shield frame (172a+173a+173b in fig. 11) and the substrate formed in the frame support (172/171), para. [0115] – [0120], para. [0157] – [0163].

7.  The semiconductor package of claim 5, wherein the frame support (172/171) is made of non-electrically conducting material (e.g. portion 171 is non-electrically conducting), para. [0118].

8.  The semiconductor package of claim 5, (see fig. 5) wherein the frame support (172/171) is integrally attached to the shield frame (172a+173a+173b in fig. 11), para. [0115] – [0120], para. [0157] – [0163].

10.  The semiconductor package of claim 1, wherein the conductive shield layer (172a+173a+173b in fig. 11) further comprises one or more metal layers (e.g. three layers 172a, 173a, 173b).

11.  The semiconductor package of claim 2, further comprising at least one of a thermal interface layer and/or a thermal heat spreader (e.g. See fig. 10, cooling by micro flow channel 281) being placed on the recess component.  

12.  The semiconductor package of claim 11, wherein the thermal interface layer and/or the thermal heat spreader further comprises a polymer matrix, a thermally conductive filler, a metal, or a metal alloy (e.g. See fig. 10, micro flow channel 281 can be a refrigerant or micro pump, para. [0156]).

13.  The semiconductor package of claim 2, wherein the opening further comprises a stepped or a tapered opening surrounding the first semiconductor device (e.g. In fig. 5, the opening comprises a stepped opening because the corners are 90 degrees.)

Regarding claim 14:
	Mitarai teaches the limitations as applied to claim 1 above.
	It would have been obvious to one of ordinary skill in the art to include “a circuit board” in the semiconductor package of claim 1 because a circuit board is inherent or obvious in the smart phone (300, 341) in fig. 12 that comprises a main display (304).

Regarding claim 16:
	Mitarai teaches the limitations as applied to claim 5 above.

Regarding claim 17:
	Mitarai teaches the limitations as applied to claim 9 above.

Regarding claims 21-22:
	Mitarai further teaches wherein the at least one recess component comprises a chiplet comprising a central processing unit (CPU), a field programmable gate array (FPGA), or an application specific integrated circuit (ASIC) (e.g. In fig. 12, element 322 is an “application processor”, para. [0167] – [0168]; also see IC chip at para. [0118].).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894						
6 June 2022